DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/3/2021 is entered and fully considered.
	In view of the amendment the 102 rejections are removed. However, new 103 rejections are provided below.
Response to Arguments
	Applicant argues the prior art does not teach dispersing carbon-coated metallic nanoparticles to make a catalytic photoresist composition. The examiner agrees that the previous reference relied upon does not teach carbon-coated metallic nanoparticles. Accordingly, the rejection is removed. However, an additional reference KOSYDAR et al. (US 2016/0108269) teaches using carbon-coated metal particles in photo curable compositions to provide seed metal catalysts for electroless plating [0005]. The carbon-coated metal particles can be dispersed at higher concentrations, lower viscosity, and reduce reflectivity when incorporated into electrically-conductive lines [0035]-[0037].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-11, 24-33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETCAVICH et al. (US 2016/0291478) in view of KOSYDAR et al. (US 2016/0108269).

	PETCAVICH teaches a catalytic photoresist composition that is used to make a metal mesh for a touch sensor [0003]. The catalytic photoresist includes a mixture of catalytic nanoparticles and photoresist abstract. The catalytic photoresist is applied to a transparent substrate and selectively exposed to UV radiation through a photomask (photo patterning) [0003]. A conductive mesh is formed by plating onto the catalytic photoresist followed by deposition of a metal passivation layer [0060]. The catalytic photoresist uses catalytic nanoparticles of palladium [0056].
	The reference teaches incorporating catalytic nanoparticles into the photoresist but does not teach dispersing carbon-coated metallic nanoparticles into the photoresist. However, KOSYDAR teaches that when providing seed metal catalyst for electroless plating into a photocurable composition (photoresist) the metal particles can be carbon-coated [0005]. The carbon coating allows the seed particles to be dispersed at higher concentrations, have lower viscosity, and reduced reflectivity when incorporated into electrically-conductive lines [0035]-[0037]. The core particles can be palladium [0069]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the carbon-coated palladium of KOSYDAR instead of the palladium see particles in PETCAVICH to increase the concentration of seed particles, without increasing viscosity of the composition and achieve reduced reflectivity of the resulting electrically-conductive lines.
Regarding claim 2,
PETCAVICH teaches the nanoparticles can include 5-70 wt% while the photoresist can include 30-95 wt% abstract.

	PETCAVICH teaches the composition can be 50-70 wt% negative photoresist and 30-50 wt% catalyst [0056].
Regarding claims 4 and 31,
	KOSYDAR teaches the median diameter of the carbon-coated metal particles are as small as 0.005 µm (5nm) [0072] which overlaps the claimed range of 15-30nm. The overlapping range is considered prima facie obvious, MPEP 2144.05.I.
Regarding claims 5 and 28,
	PETCAVICH teaches including a standoff layer before forming the metal mesh to reduce reflection [0046].
Regarding claim 6,
	PETCAVICH teaches depositing photocatalyst and conductive mesh on both sides of the substrate as shown in Figs. 6A-H.
Regarding claims 7, 29, and 32,
	KOSYDAR teaches carbon coated metallic particles as seed catalysts used in a photocurable composition as described above. The metal can be palladium, silver or copper [0069].
Regarding claims 8 and 33,
	The metals (copper) described in KOSYDAR include the metal oxides (copper oxide) [0069].
Regarding claims 10 and 35,
	PETCAVICH teaches the plated conductive pattern can be copper [0060].
Regarding claims 11 and 36,
[0060].
Regarding claims 26 and 27,
	PETCAVICH teaches using an optically clear adhesive to attach the touch sensor to the display device using optically clear adhesive [0026].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712